 



Exhibit 10.2.1
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked [* * *]and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
CANADIAN NPAC/SMS CONTRACTOR SERVICES AGREEMENT
AMENDING AGREEMENT
THIS AMENDING AGREEMENT is made and entered into with effect as of the day of
October, 2005.
BETWEEN:
CANADIAN LNP CONSORTIUM, INC., a corporation incorporated under the laws of
Canada (“Customer”),
- and -
NEUSTAR, INC., a corporation incorporated under the laws of Delaware
(“Contractor”)
WHEREAS pursuant to a Contractor Services Agreement made and entered into as of
May 19, 1998 by and between Customer and Lockheed Martin IMS Corporation (as
amended and assigned on November 30, 1999 by Lockheed Martin IMS Corporation to
Contractor) (the “Contractor Services Agreement”), Contractor has provided the
NPAC/SMS Services to Users pursuant to User Agreements (as those terms are
defined in the Contractor Services Agreement);
AND WHEREAS by amending agreement dated March 31, 2003, the Contractor Services
Agreement was amended, inter alia, to extend the term thereof to May 31, 2007;
AND WHEREAS pursuant to a letter agreement dated September 12, 2005 between
Customer and Contractor (the “Letter Agreement”), Customer and Contractor
renewed the Contractor Services Agreement to December 31, 2011 (the “Renewal
Term”), all upon and subject to the terms and conditions contained in the Letter
Agreement;
AND WHEREAS the Letter Agreement contemplates the execution and delivery of this
Canadian NPAC/SMS Contractor Services Agreement Amending Agreement (the
“Amending Agreement”), on the terms and conditions described in the Letter
Agreement, in order to fully implement the Letter Agreement;
NOW, THEREFORE, THIS AGREEMENT WITNESSETH that in consideration of the covenants
and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto covenant and agree as follows:

Page 1



--------------------------------------------------------------------------------



 



1.   Effective Date

The Effective Date of the Contractor Services Agreement is amended by deleting
“June 1, 2003” and substituting “September 12, 2005” therefor.

2.   Business Day

Section 1.7 of the Contractor Services Agreement is amended by deleting “Easter”
and substituting “Good Friday” therefor.

3.   Term

Article 3 of the Contractor Services Agreement is amended by deleting “May 31,
2007” and substituting “December 31, 2011” therefor.

4.   Pricing and Adjustment

Article 6 of the Contractor Services Agreement is hereby amended by renumbering
“Section 6.1 General” as “Section 6.1(a)”, and adding the following:
(b) One Time Credit. Contractor shall on or before December 31, 2005 pay, by way
of credit, the amount of $[* * *] (the “One Time Credit”) for the benefit of,
and for distribution among, the Users who are shareholders of the Customer (the
“Canadian Users”). The One Time Credit shall be payable by Contractor in the
manner stipulated in writing by the Customer in a direction delivered to
Contractor, which direction shall be delivered to Contractor no later than
November 30, 2005. For greater certainty, the Parties expressly acknowledge and
agree that the One Time Credit may, in the sole discretion of the Customer
expressed in the direction described in the immediately preceding sentence, be
payable by Contactor: (i) by way of credit against future Canadian User payment
obligations to Contractor (as directed by the Customer); or (ii) by way of
payment to the Customer of the One Time Credit (or a combination of (i) and
(ii)), within thirty (30) days of receipt by Contractor of the direction
described in this Section 6.1(b). For greater certainty, if the amount of any
such credit allocated to any Canadian User, as described in (i) in the
immediately preceding sentence, exceeds any such Canadian User’s payment
obligations to Contractor in the month in which such credit is allocated by
Contractor (as described in the immediately preceding sentence), the net amount
of such credit in respect of any such Canadian User shall be applied in the next
following month, and so on, until such credit is exhausted, unless otherwise
directed by the Customer.
(c) Fixed Annual Credit. Subject to the requirements set forth below in this
Section 6.1(c), Contractor shall, in each calendar year during the Initial Term
beginning in 2006, pay an annual credit in the amount of $[* * * ] for the
benefit of, and for distribution among, the Canadian Users (each a “Fixed Annual
Credit”). The Fixed Annual Credit shall be payable by Contractor in the manner
stipulated in writing by the Customer in a

Page 2



--------------------------------------------------------------------------------



 



direction delivered to Contractor, which direction shall be delivered to
Contractor for each applicable calendar year no later than November 30 of that
calendar year during the Initial Term beginning in 2006 . For greater certainty,
the Parties expressly acknowledge and agree that the Fixed Annual Credit may, in
the sole discretion of the Customer expressed in the direction described in the
immediately preceding sentence, be payable by Contractor: (i) by way of credit
against future Canadian User payment obligations to Contactor (as directed by
the Customer); or (ii) by way of payment to the Customer of the Fixed Annual
Credit (or a combination of (i) and (ii)), within thirty (30) days after both
(A) Contractor receives the direction described in this Section 6.1(c), and
(B) the annual, aggregate volume of executed Ported TN Events exceeds the
applicable thresholds set forth below. For greater certainty, if the amount of
any such credit allocated to any Canadian User, as described in (i) in the
immediately preceding sentence, exceeds any such Canadian User’s payment
obligations to the Contractor in the month in which such credit is applied by
Contractor (as described in the immediately preceding sentence), the net amount
of such credit in respect of any such Canadian User shall be applied in the next
following month, and so on, until such credit is exhausted, unless otherwise
directed by Customer. The Fixed Annual Credit shall only be payable by
Contractor for each calendar year if Canadian Users, in the aggregate for each
applicable calendar year, execute: (i) in the calendar year 2006, more than
[* * * ] TN Porting Events; (ii) in the calendar year 2007, more than [* * * ]TN
Porting Events; (iii) in the calendar year 2008, more than [* * *] TN Porting
Events; (iv) in the calendar year 2009, more than [* * *] TN Porting Events;
(v) in the calendar year 2010, more than [* * * ]TN Porting Events; and (vi) in
the calendar year 2011, more than [* * * ] TN Porting Events. Notwithstanding
anything in this Section 6.1(c) to the contrary, if the number of TN Porting
Events in any calendar year does not exceed the volume thresholds set forth in
the immediately preceding sentence, then that calendar year’s Fixed Annual
Credit forever expires, and in no event shall such Fixed Annual Credit be
available or otherwise be used in a subsequent calendar year, provided that
neither Party will be prejudiced by any error or mistake in calculating the
aggregate number of TN Porting Events described in the immediately preceding
sentence. Upon the discovery of any such error the Parties will promptly, and in
good faith correct such error, including any adjustment as may be required under
this Section.
(d) No Withholding or Deduction. All applicable credits and amounts payable
described in Section 6.1(b) and Section 6.1(c) shall be applied and paid, as
described herein, without withholding or any deduction whatsoever.

5.   Amendment to License

Section 9.2 of the Contractor Services Agreement is amended by adding, as the
penultimate sentence:
“The license described in the immediately preceding sentence shall also contain
the right of the Contractor, following any Extension Period (as defined in
Section 24.3), to review and examine records of the Customer and Users, under
reasonable terms and conditions, for the sole purpose of assessing compliance

Page 3



--------------------------------------------------------------------------------



 



with the obligations of the Customer and the Users in the last paragraph of
Section 24.3(a)(ii) and Section 24.3(b)(ii).”

6.   Transition at Expiration or Termination of the Agreement

Section 24.3 and Section 24.4 of the Contractor Services Agreement are deleted
in their entirety, and the following substituted therefor:
24.3 Termination Plan.
The Contractor and Customer will, within ninety (90) Business Days of the
execution and delivery by the Contractor and Customer of a renewal of this
Agreement for a period ending December 31, 2011, agree upon a termination plan
(the “Termination Plan”), which shall incorporate the following agreements and
understandings between the Parties (and including, for greater certainty, the
agreements and understandings contained in Article 24.2 and Article 24.4):
(a) Contractor’s Obligation to Assist with Transition — Contractor Termination
Event or Contractor Non-Renewal. Upon either: (i) termination of this Agreement
by Customer under Section 23.1 (a “Contractor Termination Event”); or
(ii) expiration of this Agreement as a result of an election by Contractor not
to renew this Agreement under Article 3 in respect of the Term (“Contractor
Non-Renewal”), Contractor shall assist Customer in the orderly transition of the
Canadian NPAC/SMS and Canadian NPAC/SMS Services from Contractor to a Successor
Contractor, in accordance with the following requirements.
Contractor shall, upon thirty (30) Business Days prior written notice from
Customer, at the direction and in the sole and exclusive discretion of Customer:

  (i)   extend the provision of the Canadian NPAC/SMS and the Canadian NPAC/SMS
Services as directed by the Customer for that period (the “Extension Period”)
ending on the earlier of:

  1.   that date upon which Customer and Users complete transition to a
Successor Contractor for the provision and administration of the Canadian
NPAC/SMS and the Canadian NPAC/SMS Services; and     2.   eight (8) months
following: (A) the delivery of the notice of termination in respect of a
Contractor Termination Event, in the case of a Contractor Termination Event; and
(B) the effective date of the Contractor Non-Renewal, in the case of a
Contractor Non-Renewal; and

  (ii)   license to Customer the Canadian NPAC/SMS Software as directed by the
Customer in accordance with Article 9 of this Agreement and subject to
Exhibit L.

Page 4



--------------------------------------------------------------------------------



 



For greater certainty, the license to the Canadian NPAC/SMS Software shall
include any Maintenance Modifications created by Contractor during the Extension
Period, Enhancements that are subject to a continuing payment obligation under a
Statement of Work, Enhancements that are not subject to continuing obligations
under a Statement of Work that contain modifications or revisions to the
NPAC/SMS Software to correct defects or are necessary for the day to day
functionality of the NPAC/SMS (when such modifications or revisions were not
otherwise made available to the Customer in a Maintenance Modification or other
Enhancement), and Enhancements for which the payments have been completed. To
the extent that the Canadian NPAC/SMS Software that is subject to the license
contains functionality not purchased by Customer, subject to the foregoing
provisions contained in this paragraph, neither Customer, Successor Contractor,
nor any User shall be entitled to use or receive such functionality as part of
the license.
During any Extension Period contemplated in Section 24.3(a)(i), the Canadian
NPAC/SMS Services shall meet or exceed the Service Levels and otherwise be
provided in accordance with the applicable provisions of this Agreement,
including, but not limited to, the Service Levels in effect on the date of such
termination or expiration of the Agreement, as applicable. Without restricting
the generality of the foregoing, Contractor shall also provide the Transition
Services contemplated in Section 24.4 requested by Customer; provided that
Contractor shall have no obligation to perform any such Transition Services
after the end of the Extension Period. Notwithstanding the foregoing obligations
of Contractor, Contractor’s obligation to perform the Canadian NPAC/SMS Services
during any Extension Period described in this Section 24.3(a) shall be subject
to Customer using reasonable and diligent efforts to transition to a Successor
Contractor beginning no later than: (i) in the case of a Contractor Termination
Event, the date of delivery of the notice of termination related to the
Contractor Termination Event, or (ii) in the case of Contractor Non-Renewal, the
date Contractor delivers the notice of the Contractor Non-Renewal.
(b) Contractor’s Obligation to Assist With Transition — Customer Non-Renewal.
Upon expiration of this Agreement as a result of any election by the Customer
not to renew this Agreement under Article 3 in respect of the Term, (“Customer
Non-Renewal”), Contractor shall assist the Customer in the orderly transition of
the Canadian NPAC/SMS and Canadian NPAC/SMS Services from Contractor to a
Successor Contractor in accordance with the following requirements.
Contractor shall, upon thirty (30) Business Days prior written notice from the
Customer, at the direction and in the sole and exclusive discretion of the
Customer:

  (i)   extend the provision of the Canadian NPAC/SMS and the Canadian NPAC/SMS
Services as directed by the Customer for that period of time (also, the
“Extension Period”) ending on the earlier of:

Page 5



--------------------------------------------------------------------------------



 



  1.   that date upon which Customer and Users complete transition to a
Successor Contractor for the provision and administration of the Canadian
NPAC/SMS and the Canadian NPAC/SMS Services; and     2.   eight (8) months
following the effective date of the Customer Non-Renewal; and

  (ii)   license to Customer the Canadian NPAC/SMS Software, as directed by the
Customer, in accordance with Article 9 of this Agreement and subject to
Exhibit L.

For greater certainty, the license to the Canadian NPAC/SMS Software shall
include any Maintenance Modifications created by Contractor during the Extension
Period, Enhancements that are subject to a continuing payment obligation under a
Statement of Work, Enhancements that are not subject to continuing obligations
under a Statement of Work that contain modifications or revisions to the
NPAC/SMS Software to correct defects or are necessary for the day to day
functionality of the NPAC/SMS (when such modifications or revisions were not
otherwise made available to the Customer in a Maintenance Modification or other
Enhancement), and Enhancements for which the payments have been completed. To
the extent that the Canadian NPAC/SMS Software that is subject to the license
contains functionality not purchased by Customer, subject to the foregoing
provisions contained in this paragraph, neither Customer, Successor Contractor,
nor any User shall be entitled to use or receive such functionality as part of
the license.
During any Extension Period contemplated in Section 24.3(b)(i) the Canadian
NPAC/SMS Services shall meet or exceed the Service Levels and otherwise be
provided in accordance with the applicable provisions of this Agreement,
including, but not limited to, the Service Levels in effect on the date of such
termination or expiration of the Agreement, as applicable. Without restricting
the generality of the foregoing, Contractor shall also provide the Transition
Services contemplated in Section 24.4 requested by the Customer; provided that
Contractor shall have no obligation to perform any such Transition Services
after the end of the Extension Period. Notwithstanding the foregoing obligations
of Contractor, Contractor’s obligation to perform the Canadian NPAC/SMS Services
during any Extension Period described in this Section 24.3(b) is subject to the
Customer using reasonable and diligent efforts to transition to a Successor
Contractor beginning no later than the date of delivery, by the Customer, of the
notice of Customer Non-Renewal.
(c) Incorporation into Agreement. The Termination Plan when completed shall be
incorporated into this Agreement as Exhibit P.
24.4 Transition Services.

Page 6



--------------------------------------------------------------------------------



 



Without limiting the obligations of Contractor in Section 24.2, Section 24.3(a)
and Section 24.3(b), Contractor shall assist and cooperate with Customer in
effecting the orderly transition of the Canadian NPAC/SMS and Canadian NPAC/SMS
Services to a Successor Contractor by performing the obligations set forth below
(collectively, the “Transition Services”) where requested by Customer. The
Transition Services shall be provided through any Extension Period under
Section 24.2, Section 24.34(a) or Section 24.3(b), as the case may be, or, if
the Agreement is not being extended pursuant to such Sections, a period not to
exceed eight (8) months after the expiration or termination of the Agreement.
Customer shall submit its request for Transition Services in writing to
Contractor on or forthwith following the delivery of the applicable notice of
non-renewal or termination, as the case may be, described in Section 24.2 or
Section 24.3. Contractor and Customer shall, within ten (10) days after
Customer’s request for Transition Services, each appoint a representative (the
“Transition Team”) who shall, jointly, deliver a preliminary transition plan
within twenty (20) days following the appointment of the Transition Team, and
shall produce a final plan within twenty (20) days following the joint
submission of the preliminary plan, which plans shall set forth the methods and
procedures for Customer and Contractor to manage the Transition Services
(collectively, the “Transition Plan”). In the event of a failure of agreement,
in good faith, on the Transition Plan, the Transition Plan shall be the plan as
reasonably directed by Customer. The Transition Team shall meet no less
frequently than monthly, acting reasonably, and shall take all steps reasonably
necessary to facilitate implementation of the Transition Plan, including meeting
by electronic means (including by telephone or other convenient means of
communication) no less than daily for the purpose of reporting on matters
related to the transition described in this Article, including all issues
related thereto. Subject to the foregoing, Contractor agrees to promptly provide
the following Transition Services in accordance with this Section 24.4:
(a) provide Customer with a description, in level of detail determined by
Customer in its discretion acting reasonably, of all hardware, software, and
communications inventories and documentation of operational and procedural
practices required for the orderly transition to a Successor Contractor for the
Canadian NPAC/SMS and Canadian NPAC/SMS Services, in no event in any less detail
than that required of the Contractor under Section 1.1 of Exhibit M (Software
Escrow Agreement);
(b) provide Customer and/or its designees (including the Successor Contractor)
all information, in a level of detail determined by Customer in its discretion
acting reasonably, necessary to enable Customer and/or its designees (including
the Successor Contractor) to provide the Canadian NPAC/SMS Services;
(c) with respect to any Third Party Software used to provide the Canadian
NPAC/SMS Services, Contractor shall provide commercially reasonable assistance
to Customer in obtaining, at Customer’s cost, all licenses (and applicable
consents, if any) from all applicable vendors necessary for Customer or
Successor Contractor to provide the NPAC/SMS Services, as may be reasonably
directed by Customer;

Page 7



--------------------------------------------------------------------------------



 



(d) with respect to any other third party agreements related to or used by
Contractor in the delivery of the Services, Contractor shall transfer or assign
such agreements (and applicable consents, if any) to Customer or the Successor
Contractor, as reasonably directed by Customer, to the extent allowed under
those third party agreements;
(e) Contractor shall return to Customer (without retaining copies): (1) all
software, documentation, procedures, and other information and materials
(including without limitation all tapes, disks, and printed matter) provided by
Customer and Users, and (2) the contents of the Canadian NPAC/SMS database,
including without limitation all User Data;
(f) Customer’s representatives shall have access at all reasonable times, and in
a manner so as not to interfere with the normal business operations of the
Contractor, to all Contractor employees, contractors, and other representatives
necessary to facilitate the transition of the Canadian NPAC/SMS to a Successor
Contractor for the provision of the Services. The Contractor shall permit the
co-location of Customer’s representatives with Contractor’s representatives who
possess the requisite knowledge in relation to the Services; provided that such
Customer’s representatives shall not include a former Contractor employee. The
Contractor shall provide Customer’s representatives with access and entry to
premises with privileges and on terms and conditions customarily available to
consultants of the Contractor, including access to the locations, hardware,
information systems, and data located at the premises of the Contractor relevant
to the Canadian NPAC/SMS and necessary to manage the Transition Services under
the Transition Plan; provided, however, that such representatives execute a
commercially reasonable confidentiality agreement with Contractor, and comply
with any reasonable Contractor provided workplace rules. Customer shall allow
Contractor to use, at no charge, those Customer facilities necessary to perform
the Transition Services for as long as Contractor is providing the Transition
Services;
(g) Contractor shall make available copies of any policies, procedures and
methods of the Contractor that have been implemented by the Contractor in
relation to the provision of Canadian NPAC/SMS Services; provided that
Contractor shall not be required to divulge any of its financial or other
proprietary or Confidential Information, including when such information is
contained in its books and records, or any other information relating to the
Contractor’s management of its business. To the extent any such policies,
procedures and methods are not in writing, the Contractor shall use its
reasonable best efforts to impart such policies, procedures and methods verbally
during the Extension Period;
(h) In addition to the discharge of the obligations contained herein, the
Contractor shall cooperate in good faith with the Successor Contractor in
relation to the Transition Services. Contractor hereby acknowledges and agrees
that the performance of the Transition Services will transition the Canadian
NPAC/SMS, and the provision of Canadian NPAC/SMS Services, to a Successor
Contractor. Notwithstanding the foregoing, Contractor shall not be obligated to
disclose any information, whether Confidential Information or otherwise, or
provide access to Contractor’s facilities,

Page 8



--------------------------------------------------------------------------------



 



locations, information systems, data, or personnel to a Successor Contractor
beyond that specified herein as part of the Transition Services; and
(i) Contractor shall be compensated for the performance of the Transition
Services on a time and materials basis as described herein. Contractor will
invoice Customer: (i) its time, in accordance with its published standard labor
rates, which shall, for the purposes hereof, be offered to the Customer at
commercially reasonable rates premised on a base rate of $[* * *] US Dollars [*
* *]; and (ii) materials, at Contractor’s cost, without administrative or other
markups, provided that: (iii) in the case of a Contractor Termination Event,
Contractor’s labor rates will be subject to a discount of [* * *] percent ([* *
*]%); and (iv) in the case of a Contractor Non-Renewal, Contractor’s labor rates
will be subject to a discount of [* * *] percent ([* * *]%). Contractor shall
provide Customer with reasonable estimates of time and materials charges prior
to providing Transition Services to Customer.”

7.   TN PORTING EVENT CHARGES

Schedule 1, Section 2 of Exhibit E of the Contractor Services Agreement is
amended by deleting the entries in the third, fourth and fifth columns of the
“TN Porting Event” row, and substituting the information set forth in the table
below, entitled “TN Porting Event Charges”, therefor.
TN PORTING EVENT CHARGES

                                  Price in USD                 (for each TN    
            Porting Event                 within Tiers   Tier Start*   Tier End*
  TN Porting Events   applicable Tier)
Tier 1
  [* * *]   [* * *]   [* * *]   $[* * *]
Tier 2
  [* * *]   [* * *]   [* * *]   $[* * *]
Tier 3
  [* * *]   [* * *]   [* * *]   $[* * *]
Tier 4
  [* * *]   [* * *]   [* * *]   $[* * *]
Tier 5
  [* * *]   [* * *]   [* * *]   $[* * *]
Tier 6
  [* * *]   [* * *]   [* * *]   $[* * *]
Tier 7
  [* * *]   [* * *]   [* * *]   $[* * *]
Tier 8
  [* * *]   [* * *]   [* * *]   $[* * *]
Tier 9
  [* * *]   [* * *]   [* * *]   $[* * *]

 
*   The above tier volumes represent cumulative TN Porting Events measured from
[* * *]. The price described above for each TN Porting Event is the price for
each TN Porting Event within each Tier set forth above.
Exhibit E of the Contractor Services Agreement is further amended by adding the
following paragraph immediately following the table appearing as Schedule 1 (as
amended hereby), preceding Note 1:

Page 9



--------------------------------------------------------------------------------



 



The TN Porting Event charges described in the TN Porting Event row in the
foregoing table (the “Amended Rates”) shall be effective as of, and based on,
volumes of TN Porting Events executed beginning on [* * *]. Notwithstanding the
Amended Rates, if, in any calendar year, including 2005, Users who are
shareholders of the Customer (“Canadian Users”), in the aggregate, execute more
than [* * *] TN Porting Events, the TN Porting Event charge shall, for the
balance of such calendar year in which such number of aggregate TN Porting
Events shall have been executed, equal US$[* * * ]. For greater certainty,
subject to the immediately preceding sentence, all TN Porting Events executed by
Canadian Users in excess of [* * *] TN Porting Events in any calendar year shall
be included in the TN Porting Events used to derive applicable TN Porting Event
charges in the years following the year in which Canadian Users executed more
than [* * * ] TN Porting Events.

8.   Royalty Calculation

The following is added as Article 32 to the Contractor Services Agreement:
“ARTICLE 32 – REVISION TO ROYALTY CALCULATION
On or before December 15, 2005 the Contractor Services Agreement shall be
amended to reflect the following agreements between the Contractor and Customer,
recognizing that the same are broadly drafted and that the expression of these
terms, conditions and covenants in the Contractor Services Agreement will
require further specific and detailed provisions:
(a) the license contained in Exhibit L to the Master Agreement and royalty
calculation set forth in Paragraphs (m) through (o) in Exhibit L (Additional
Terms and Conditions of Software License) of the Master Agreement shall be
amended to reflect the following:

  (i)   subject to paragraph (ii) immediately below, the license rights to the
Canadian NPAC/SMS Software shall not include the use of functionality not
purchased under a Statement of Work with Contractor. After the conclusion of any
Extension Period, (as defined in Article 24 of the Contractor Services
Agreement) Contractor shall have the right to audit Users for compliance with
the foregoing;     (ii)   the license to the Canadian NPAC/SMS Software under
Article 9 of the Contractor Services Agreement shall, for greater certainty,
include: (A) any Maintenance Modifications created by Contractor during an
Extension Period; (B) any Enhancements that are subject to continuing
obligations under a Statement of Work; (C) any Enhancements not subject to a
continuing obligation under a Statement of Work that contain modifications or
revisions to the NPAC/SMS Software to correct defects or are necessary for the
day to day functionality of the NPAC/SMS, when such modifications or revisions
were not otherwise made available to the Customer in a Maintenance Modification
or other Enhancement; and (D) Enhancements for which the payments have been
completed;

Page 10



--------------------------------------------------------------------------------



 



  (iii)   the royalty calculation set forth in Paragraphs (m) through (o) in
Exhibit L shall be rewritten to simplify its terms and conditions; and

(iv) the terms “Centralized NPAC LLCs” and “Centralized NPAC Agreements” shall
be deleted and/or modified together with such other modification as may be
necessary in order to clarify and ensure that the royalty calculation set forth
in Paragraphs (m) through (o) in Exhibit L relates only functionality acquired
by Users, to the exclusion of the United States users and any others. The
parties agree, and Contractor represents and warrants, that if the Licence were
to be in effect as of the execution date of this letter, the royalty payment
under the existing provisions of Exhibit L would be $[* * *] dollars.”

9.   Conversion Factor

Unless otherwise specified, pricing in this Amending Agreement is set forth in
US Dollars (USD). Any such pricing is subject to the requirements of SOW46, as
revised, for converting US Dollars to Canadian Dollars.

10.   Consideration

Except as amended by this Amending Agreement, the Contractor Services Agreement
(including, without restriction, the obligations of the Contractor related to
the Canadian NPAC/SMS) is ratified by the parties hereto. The modifications and
amendments made in this Amending Agreement were negotiated together, are
interrelated with, and each is made in consideration of all of the other terms
and conditions herein, (including, without restriction, the obligations of the
Contractor related to the Canadian NPAC/SMS in this Amending Agreement).

11.   Amended and Restated Agreement

Promptly after the execution of this Amending Agreement, the parties shall, for
administrative and information proposes only, prepare a restate the Contractor
Services Agreement, including Exhibits thereof, reflecting the amendments
contained herein. For greater certainty, the rights of the Parties shall be
defined in the Contractor Services Agreement dated May 19, 1998, as amended by
the Canadian NPAC/SMS Contractor Services Amending Agreement dated March 31,
2003 and this Amending Agreement.

12.   Miscellaneous

12.1   Order of Precedence. In the event of any conflict or inconsistency among
or between the terms of this Amending Agreement or the Contractor Services
Agreement, this Amending Agreement shall prevail.   12.2   Amendments. This
Amending Agreement may be amended or supplemented only in writing and signed on
behalf of the Parties by authorized signatories.

Page 11



--------------------------------------------------------------------------------



 



12.3   Waiver. No failure or delay of any party in exercising any right or
remedy under this Amending Agreement (and no course of dealing between or among
the parties) shall operate as a waiver of any such right or remedy.   12.4  
Relationship of Parties. There is no relationship of agency, partnership, joint
venture, employment between the parties. Neither Party has the authority to bind
the other or to incur any obligation or liability on the other’s behalf.   12.5
  Third Party Beneficiaries. Except as otherwise expressly set forth herein, the
provisions of this Amending Agreement are solely for the benefit of the Parties.
No other person, including invitees, members of the general public and other
third parties are intended to have nor shall have any rights whatsoever under
this Amending Agreement, whether for injury, loss or damage to persons or
property, or for economic loss, damage or injury.   12.6   Equitable Relief.
Either Party may seek injunctive or other equitable relief to remedy any actual
or threatened dispute.   12.7   Entire Agreement. This Amending Agreement,
including any supplements hereto, represents the entire agreement between the
Parties relating to the subject matter of this Amending Agreement and supersedes
any prior representations, discussions, negotiations and agreements, whether
written or oral.   12.8   Independent Counsel. This Amending Agreement has been
negotiated at arms length and jointly prepared by the parties and their
respective counsel of choice.   12.9   Assignment. Neither Party shall assign
any of its rights or obligations hereunder without the prior written consent of
the other.   12.10   Compliance with Law. The Parties will, at their own
expense, operate in full compliance with all laws, rules and regulations
applicable to, and maintain in force all licenses and permits required for,
their performance under this Amending Agreement.   12.11   Confidentiality. The
confidentiality provisions contained in Article 15 of the Contractor Services
Agreement shall apply, mutatis mutandis, to this Amending Agreement.   12.12  
Definitions. Capitalized terms, and terms having initial capital letters shall,
unless otherwise defined herein, have the meanings ascribed thereto in the
Contractor Services Agreement.

[THE NEXT PAGE IS THE SIGNING PAGE]

Page 12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed and delivered
this Amending Agreement by its duly authorized representative, effective on the
date and year first written above.

              CANADIAN LNP CONSORTIUM     INC./CONSORTIUM CANADIEN POUR LA    
TNL INC.
 
       
 
  Per:   /s/ J. Sarrazin
 
       
 
  Name:   Jacques Sarrazin
 
       
 
  Title:   President
 
       
 
            NEUSTAR, INC.
 
       
 
  Per:   /s/ Joseph F. Franlin
 
       
 
  Name:   Joseph Franlin
 
       
 
  Title:   SC VP Customer relations
 
       
 
  Date:   December 19, 2005

Page 13